Name: Council Implementing Regulation (EU) NoÃ 943/2012 of 15Ã October 2012 implementing Article 12(1) and Article 13 of Regulation (EU) NoÃ 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia
 Type: Implementing Regulation
 Subject Matter: international affairs;  international security;  defence;  Africa
 Date Published: nan

 16.10.2012 EN Official Journal of the European Union L 282/6 COUNCIL IMPLEMENTING REGULATION (EU) No 943/2012 of 15 October 2012 implementing Article 12(1) and Article 13 of Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 356/2010 (1), and in particular Article 12(1) and Article 13 thereof, Whereas: (1) On 26 April 2010, the Council adopted Regulation (EU) No 356/2010. (2) On 11 July 2012, 25 July 2012 and 23 August 2012, the Sanctions Committee, established pursuant to United Nations Security Council Resolution 751 (1992) concerning Somalia, updated the list of persons and entities subject to restrictive measures. (3) Annex I to Regulation (EU) No 356/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Section I of Annex I to Regulation (EU) No 356/2010 is hereby amended as follows: (1) point 11 is replaced by the text appearing in Annex I to this Regulation; (2) the persons listed in Annex II to this Regulation are added. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 October 2012. For the Council The President C. ASHTON (1) OJ L 105, 27.4.2010, p. 1. ANNEX I Text referred to at point (1) of Article 1 11. Jimale, Ali Ahmed Nur (aka (a) Jimale, Ahmed Ali, (b) Jimale, Ahmad Nur Ali, (c) Jimale, Sheikh Ahmed, (d) Jimale, Ahmad Ali, (e) Jimale, Shaykh Ahmed Nur) Date of birth: 1954. Place of birth: Eilbur, Somalia. Nationality: Somalia. Alt. nationality: Djibouti. Passport: A0181988 (Somalia), exp. 23 January 2011. Location: Djibouti, Republic of Djibouti. Date of UN designation: 17 February 2012. Ali Ahmed Nur Jimale (Jimale) has served in leadership roles with the former Somali Council of Islamic Courts, also known as the Somali Islamic Courts Union, which was a radical-Islamist element. The most radical elements of the Somali Islamic Courts Union eventually formed the group known as Al-Shabaab. Al-Shabaab was listed for targeted sanctions in April 2010 by the United Nations Security Council Committee established pursuant to Resolutions 751 (1992) and 1907 (2009) concerning Somalia and Eritrea (the Somalia/Eritrea Sanctions Committee). The Committee listed Al-Shabaab for being an entity engaged in acts that directly or indirectly threaten the peace, security, or stability of Somalia, including but not limited to acts that pose a threat to Somali Transitional Federal Government. According to the 18 July 2011 report of the Somalia/Eritrea Sanctions Committees Monitoring Group (S/2011/433), Jimale is identified as a prominent businessman and figure in the Al-Shabaab charcoal-sugar trading cycle and benefitting from privileged relationships with Al-Shabaab. Jimale is identified as one of Al-Shabaabs chief financiers and is ideologically aligned with Al-Shabaab. Jimale has provided key funding and political support for Hassan Dahir Aweys (Aweys), who was also listed by the Somalia/Eritrea Sanctions Committee. Former Al-Shabaab Deputy Emir Muktar Robow reportedly continued to engage in political posturing within the Al-Shabaab organisation during the mid-2011. Robow engaged Aweys and Jimale in an effort to advance their shared objectives and consolidate their overall stance within the context of the Al-Shabaab leadership rift. As of fall 2007, Jimale established a front company in Djibouti for extremist activities called the Investors Group. The short-term goal of the group was, through the funding of extremist activities and weapons purchases, to destabilise Somaliland. The group assisted in smuggling small arms from Eritrea through Djibouti into the fifth region of Ethiopia where extremists received the shipment. As of mid-2008, Jimale continued to operate the Investors Group. As of late September 2010, Jimale established ZAAD, a mobile-to-mobile money-transfer business and struck a deal with Al-Shabaab to make money transfers more anonymous by eliminating the need to show identification. As of late 2009, Jimale had a known hawala fund where he collected zakat, which was provided to Al-Shabaab. As of December 2011, unidentified donors from the Middle East were transferring money to Jimale, who in turn used financial intermediaries to send the money to al-Shabaab. In 2009, Jimale worked with other like-minded individuals to undermine the Somali TFG by not participating in Somali reconciliation efforts. As of late 2011, Jimale actively supported al-Shabaab by offering free communications, use of vehicles, food aid and political advisement and set up fundraisers for al-Shabaab through various business groups. ANNEX II Persons referred to at point (2) of Article 1 1. Aboud Rogo Mohammed (aka (a) Aboud Mohammad Rogo, (b) Aboud Seif Rogo, (c) Aboud Mohammed Rogo, (d) Sheikh Aboud Rogo, (e) Aboud Rogo Muhammad, (f) Aboud Rogo Mohamed) Date of birth: 11 November 1960. Alt. dates of birth: (a) 11 November 1967, (b) 11 November 1969, (c) 1 January 1969. Place of birth: Lamu Island, Kenya. Date of UN designation: 25 July 2012. Kenya-based extremist Aboud Rogo Mohammed has threatened the peace, security, or stability of Somalia, by providing financial, material, logistical, or technical support to al-Shabaab, an entity listed by the UNSC Committee established pursuant to Resolution 751 (1992) concerning Somalia and Resolution 1907 (2009) concerning Eritrea for engaging in acts that directly or indirectly threaten the peace, security, or stability of Somalia. Aboud Rogo Mohammed is an extremist Islamic cleric based in Kenya. He continues to exert influence over extremist groups in East Africa as part of his campaign to promote violence throughout East Africa. Aboud Rogos activities include fundraising for al-Shabaab. As the main ideological leader of Al Hijra, formerly known as the Muslim Youth Center, Aboud Rogo Mohammed has used the extremist group as a pathway for radicalisation and recruitment of principally Swahili-speaking Africans for carrying out violent militant activity in Somalia. In a series of inspirational lectures between February 2009 and February 2012, Aboud repeatedly called for the violent rejection of the Somali peace process. During these lectures, Rogo repeatedly called for the use of violence against both the United Nations and the African Union Mission in Somalia (AMISOM) forces in Somalia, and urged his audiences to travel to Somalia to join al-Shabaabs fight against the Kenyan Government. Aboud Rogo Mohammed also offers guidance on how Kenyan recruits joining al-Shabaab can evade detection by the Kenyan authorities, and which routes to follow when travelling from Mombasa and/or Lamu to Al-Shabaab strongholds in Somalia, notably Kismayo. He has facilitated the travel to Somalia of numerous Kenyan recruits for al-Shabaab. In September 2011, Rogo was recruiting individuals in Mombasa, Kenya, for travel into Somalia, presumably to conduct terrorist operations. In September 2008, Rogo held a fundraising meeting in Mombasa to help finance al-Shabaab activities in Somalia. 2. Abubaker Shariff Ahmed (aka (a) Makaburi, (b) Sheikh Abubakar Ahmed, (c) Abubaker Shariff Ahmed, (d) Abu Makaburi Shariff, (e) Abubaker Shariff, (f) Abubakar Ahmed) Date of birth: 1962. Alt. date of birth: 1967. Place of birth: Kenya. Location: Majengo area, Mombasa, Kenya. Date of UN designation: 23 August 2012. Abubaker Shariff Ahmed is a leading facilitator and recruiter of young Kenyan Muslims for violent militant activity in Somalia, and a close associate of Aboud Rogo. He provides material support to extremist groups in Kenya (and elsewhere in East Africa). Through his frequent trips to Al-Shabaab strongholds in Somalia, including Kismayo, he has been able to maintain strong ties with senior Al-Shabaab members. Abubaker Shariff Ahmed is also engaged in the mobilisation and management of funding for Al-Shabaab, an entity listed by the UNSC Committee established pursuant to Resolution 751 (1992) concerning Somalia and Resolution 1907 (2009) concerning Eritrea for engaging in acts that directly or indirectly threaten the peace, security, or stability of Somalia. Abubaker Shariff Ahmed has preached at mosques in Mombasa that young men should travel to Somalia, commit extremist acts, fight for Al-Qaida, and kill US citizens. Abubaker Shariff Ahmed was arrested in late December 2010 by Kenyan authorities on suspicion of involvement in the bombing of a Nairobi bus terminal. Abubaker Shariff Ahmed is also a leader of a Kenya-based youth organisation in Mombasa with ties to Al-Shabaab. As of 2010, Abubaker Shariff Ahmed acted as a recruiter and facilitator for Al-Shabaab in the Majengo area of Mombasa, Kenya.